                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    WILLIAM SWEDE, CURTIS                             No. 4:19-CV-00845
    TREGO, and TINA CLAPPER, on
    behalf of themselves and all others               (Judge Brann)
    similarly situated,

                  Plaintiffs,
           v.

    WOOD-MODE, INC., ROBERT L.
    GRONLUND, and ROBERT
    BROOKS GRONLUND,

                  Defendants.

                                MEMORANDUM OPINION

                                     DECEMBER 12, 2019

         Plaintiffs William Swede, Curtis Trego, and Tina Clapper purport to bring this

suit on behalf of themselves and all others similarly situated alleging violations of

the federal WARN Act1 and Pennsylvania’s Wage Payment and Collection Law2

(WPCL) arising out of a factory closure on May 13, 2019. Plaintiffs move for class

certification.




1
    29 USC § 2104.
2
    43 Pa Stat Ann § 260.1 et seq.
I.       Jurisdiction

         Prior to the issue of class certification, I first examine whether this Court’s

exercise of supplemental jurisdiction over the state-law WPCL claim is appropriate.3

A district court may exercise supplemental jurisdiction when a state-law claim

shares a “common nucleus of operative fact” with the claims that support the district

court’s original jurisdiction.4

         However, “[i]t has consistently been recognized that pendent jurisdiction is a

doctrine of discretion, not of plaintiff’s right.”5 28 U.S.C. § 1367(c) grants district

courts discretion to decline supplemental jurisdiction in four circumstances:

         (1) the claim raises a novel or complex issue of State law,
         (2) the claim substantially predominates over the claim or claims over
             which the district court has original jurisdiction,
         (3) the district court has dismissed all claims over which it has original
             jurisdiction, or
         (4) in exceptional circumstances, there are other compelling reasons for
             declining jurisdiction.
A court may find substantial predomination “in terms of proof, of the scope of the

issues raised, or of the comprehensiveness of the remedy sought.”6



3
  See Liberty Mutual Insurance Co v Ward Trucking Corp, 48 F3d 742, 750 (3d Cir 1995)
(“[F]ederal courts have an ever-present obligation to satisfy themselves of their subject matter
jurisdiction and to decide the issue sua sponte . . . .”). Jurisdiction over the WARN Act claim is
proper as arising under federal law. 28 USC § 1331.
4
    See De Asencio v Tyson Foods, Inc, 342 F3d 301, 308 (3d Cir 2003); 28 USC § 1367(a).
5
    United Mine Workers of America v Gibbs, 383 US 715, 726 (1966).
6
    De Asencio, 342 F3d at 309, quoting Gibbs, 383 US at 726.


                                              -2-
         The common nucleus shared by the WPCL and WARN Act claims is the May

13, 2019 factory closure, which is sufficient to support supplemental jurisdiction

under § 1367(a). That said, the inquiries differ in important ways. The WPCL, which

courts have considered to be parallel to the federal Fair Labor Standards Act, centers

on Wood-Mode’s leave policies, the class members’ entitlement to payment for

vacation and floater days accrued pre-termination, and whether the class members

were paid.7 The WARN Act claim, on the other hand, examines the notice that the

employees were given prior to the factory closing and whether exceptions to the

WARN Act apply.8 Both inquiries arise from the factory closing, but the WPCL

analysis would require proof of different policies as well as individualized damages

calculations not implicated by the WARN Act.

         As a result of the differing proof and scope of the inquiries, I find that the

WPCL inquiry would predominate over the WARN Act’s. It is better suited to be

tried in the state courts of Pennsylvania. Plaintiffs will not be unduly prejudiced

because their claims may be heard there and the statute of limitations has not yet

expired.9 For these reasons, I decline to exercise supplemental jurisdiction over

Plaintiffs’ WPCL claim pursuant to § 1367(c)(2).



7
    See Bowers v Foto-Wear, Inc, 2007 WL 906417, *9 (MD Pa Mar 22, 2007).
8
    See In re AE Liquidation, Inc, 866 F3d 515, 523 (3d Cir 2017).
9
    43 Pa Stat Ann § 260.9a(g).


                                                -3-
II.      Rule 23

         Although Defendants indicate in their papers that they take no position on

whether certification of a class on the WARN Act claim only is proper,10 this Court

has an independent duty to ensure that the requirements of Federal Rule of Civil

Procedure 23 are satisfied.11 Rule 23(a) requires the class to satisfy four

prerequisites: numerosity, commonality, typicality, and adequacy of representation.

Then, the class must satisfy one of the requirements of Rule 23(b). Plaintiffs argue

that this class satisfies Rule 23(b)(3), which requires “that the questions of law or

fact common to class members predominate over any questions affecting only

individual members, and that a class action is superior to other available methods

for fairly and efficiently adjudicating the controversy.”12

         The class here is sufficiently numerous. The United States Court of Appeals

for the Third Circuit “typically has approved classes numbering 40 or more.”13 The

proposed class well exceeds this guideline, numbering approximately 900

members.14


10
  See Brief of Defendant Robert L. Gronlund in Opposition to Plaintiffs’ Motion for Class
Certification *3–4 (ECF No 23).
11
  See In re Community Bank of Northern Virginia, 622 F3d 275, 284 (3d Cir 2010); Gonzalez v
Corning, 317 FRD 443, 490 (WD Pa 2016).
12
     FRCP 23(b)(3).
13
  Gates v Rohm and Haas Co, 248 FRD 434, 440 (ED Pa 2008), citing Stewart v Abraham, 275
F3d 220, 226–27 (3d Cir 2001).
14
     Swede Declaration ¶¶ 1, 6 (ECF No 8-1).


                                               -4-
         Plaintiffs   satisfy    the   commonality       and     typicality     requirements.15

Commonality requires the existence of at least one question common to the class

such that there is class-wide capacity to “generate common answers apt to drive the

resolution of the litigation.”16 Typicality requires that the “claims or defenses of the

representative parties are typical of the claims or defenses of the class.”17 “The

commonality and typicality requirements are fairly easily met in an action brought

under the WARN Act.”18

         Common issues in this action include whether Wood-Mode employed more

than one hundred employees, whether the class members were employees of Wood-

Mode, whether Wood-Mode discharged the class members within thirty days of May

13, 2019 in connection with the mass layoff, whether the class members were

“affected employees,” whether Wood-Mode terminated the class members’

employment without cause, whether Wood-Mode provided sixty days’ prior written

notice of the mass layoff, whether Wood-Mode paid the class members sixty days’

wages and benefits, and whether Wood-Mode paid the class members all of their




15
  I treat the two together because their analyses overlap. See In re Connaught Group, Ltd, 491 BR
88, 94 (Bankr SDNY 2013) (“The commonality and typicality requirements tend to merge as they
are subject to similar considerations.”).
16
     Wal-Mart Stores, Inc v Dukes, 564 US 338, 350 (2011) (emphasis removed).
17
  FRCP 23(a)(3). See also Marcus v BMW of North America, LLC, 687 F3d 583, 597 (3d Cir
2012).
18
     Cashman v Dolce International/Hartford, Inc, 225 FRD 73, 92 (D Conn 2004).


                                              -5-
wages owed on termination. The class representative claims are typical of those of

the class at large because they arise from the same underlying event giving rise to

the class’s claims and are based on the same legal theory.19

          For the fourth Rule 23(a) requirement, I find that the representatives and their

counsel will adequately protect the interests of the class. Because the representatives

have the same claim as the class members, their claims do not conflict with those of

the class.20 Finally, I find that class counsel, possessing two decades of experience

in this area, are well qualified to represent a WARN Act class.21 They have

additionally done significant work identifying potential claims in this action and

have committed sufficient resources to representing the class.

          Having satisfied Rule 23(a), I now move to Rule 23(b)(3). Plaintiffs must

show predominance and superiority.22 Predominance “tests whether proposed

classes are sufficiently cohesive to warrant adjudication by representation.”23

Superiority tests whether “a class action is superior to other available methods for

the fair and efficient adjudication of the controversy.”24 “The court must ‘balance,



19
     See Morisky v Public Service Electric and Gas Co, 111 F Supp 2d 493, 500 (DNJ 2000).
20
     See Johnston v HBO Film Management, Inc, 265 F3d 178, 185 (3d Cir 2001).
21
     See Raisner Declaration ¶¶ 25–36 (ECF No 8-3); Olsen Declaration ¶¶ 15–17 (ECF No 8-4).
22
     See In re Hydrogen Peroxide Antitrust Litigation, 552 F3d 305, 310 (3d Cir 2008).
23
     Id at 311, quoting Amchem Products, Inc v Windsor, 521 US 591, 623 (1997).
24
  Georigi v Recon Automotive Remanufacturers, 2009 WL 1312607, *4 (ED Pa May 7, 2009),
quoting FRCP 23(b)(3).


                                                -6-
in terms of fairness and efficiency, the merits of a class action against those of

alternative available methods of adjudication.’”25

         I find that Plaintiffs have satisfied both requirements for Rule 23(b)(3). First,

predominance is satisfied because the class includes only those who worked for

Wood-Mode, were terminated as part of a mass layoff, and possessed the same rights

under the WARN Act.26 This class is sufficiently cohesive that issues common to

the class predominate over individual issues. Second, a class action is the superior

method of adjudicating this matter. This case involves approximately nine hundred

claimants with relatively low dollar-value claims. Declining to certify the class may

result in a flood of litigation or, perhaps more likely, many of the claims not being

brought. It would also create a risk of inconsistent judgments. On the other side, the

size and clear definition of this class suggest that this should not be an unusually

difficult class to manage. I find that adjudicating this matter as a class action is in

the interest of judicial efficiency.

III.     Conclusion

         In sum, I decline to exercise supplemental jurisdiction over Plaintiffs’ state-

law WPCL claim pursuant to § 1367(c)(2). However, Plaintiffs have demonstrated

by a preponderance of the evidence that the proposed class, as defined in an

25
  Georigi, 2009 WL 1312607 at *4, quoting In re Community Bank of Northern Virginia, 418 F3d
277, 309 (3d Cir 2005).
26
     See Georigi, 2009 WL 1312607 at *4.


                                           -7-
appropriate Order to follow, satisfies all four factors under Rule 23(a) and meets the

requirements of Rule 23(b)(3) on their WARN Act claim. Class certification is

appropriate.


                                              BY THE COURT:



                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge




                                        -8-
